Citation Nr: 1825987	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected fibromyalgia prior to May 28, 2013, and 40 percent, effective May 28, 2013.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


REPRESENTATION

Veteran represented by:           The American Legion

	


INTRODUCTION

The Veteran had active duty service from September 1989 to August 1992. This matter comes on appeal is before the Board of Veterans' Appeals (Board) from rating decisions of Agency of Original Jurisdiction (the Regional Office (RO) of the Department of Veterans Affairs (VA)).  

This matter was previously before the Board in December 2011, April 2013, and November 2013, at which times the case was remanded. The Board finds that the RO substantially complied with the remand instructions, and appellate adjudication may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. For the period on appeal prior to December 6, 2012, the Veteran's fibromyalgia disability was manifested by episodic symptoms that were alleviated by pain medication or heat.

2. Effective December 6, 2012, the Veteran's fibromyalgia disability was manifested by constant or near constant symptoms that were refractory to therapy.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for fibromyalgia have not been met for the period on appeal prior to December 6, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).

2. A 40 percent rating, and no higher, is warranted for fibromyalgia effective December 6, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

For the entire appeal period, the Veteran's fibromyalgia disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Turning to the facts of the case, the Veteran was afforded a VA examination in February 2008.  At that time, the Veteran reported having generalized muscular aches and pains for several years.  He also endorsed stress-related headaches one to two times per week.  He described having migratory joint pains throughout his body that primarily affected his knees, ankles, and back.  He also revealed having stiffness in the hands in the morning and increased pain in his hands when using tools.  His prescriptions included medication for depression, sleep, panic disorder, and a nonsteroidal anti-inflammatory drug for pain.  Upon physical examination, the clinician noted that the Veteran endorsed muscle tenderness in typical areas for fibromyalgia, and ultimately diagnosed fibromyalgia.

At the October 2008 VA examination, the Veteran reported having generalized muscular aches and pains along with stress-related headaches.  He also endorsed joint pains throughout his body that primarily affected his knees, ankles, and back along with stiffness and pain in his hands.  His pain was aggravated by cold, damp weather or exercise and was alleviated by a heating pad.  He stated that he had numbness and tingling from the knees down while sitting and pain in his feet upon walking or standing.  He also noted that his hands became stiff and white when exposed to the cold.  He had limited flexibility of the body; frequent use of his hands led to pain.  He noted that he often would sweat if he wore any material other than cotton.  He also endorsed poor sleep.  He described his life as very sedentary, but was able to manage his activities of daily living.  His prescriptions included a muscle relaxant which was prescribed as needed for pain and stiffness.

Based upon the results of the VA examinations, the RO, by way of a February 2009 rating decision, assigned a 20 percent disability rating for fibromyalgia.

In December 2008, the Veteran reported having pain in his hands and knees; he also reported poor sleep.  Upon examination, the clinician assessed fibromyalgia and increased the Veteran's tramadol dosage.

In a March 2012 letter, the Veteran's physician indicated that the Veteran's fibromyalgia symptoms included fatigue, sleep disturbance, increased pain sensation, headaches, and decreased exercise tolerance along with depression and anxiety.

At the December 2012 VA examination, the Veteran endorsed no episodes of debilitating fatigue; however, he did have occasional subjective fever and sweating at night.  Also present were generalized muscular aches and pains worse before and after exercising and stress-related headaches once or twice a week.  He also endorsed migratory joint pain throughout the body, primarily in knees, ankles, and back.  Upon examination, the Veteran endorsed the following symptoms: widespread musculoskeletal pain, stiffness, fatigue, and sleep disturbance.  His symptoms were described as constant or nearly constant.  Although the Veteran required continuous medication to control his symptoms, the clinician noted that his symptoms were refractory to therapy.

At the May 2013 VA examination, the Veteran reported having muscle spasms up and down his body.  He indicated that his symptoms were aggravated by lifting and carrying.  He used prescription medication and home physical therapy to treat his symptoms.  The examiner noted that the Veteran's symptoms, which included widespread musculoskeletal pain, stiffness, fatigue, and sleep disturbances, were refractory to therapy.  Specifically, the examiner found that the Veteran demonstrated widespread palpable tenderness to all areas of the body and his reactions on palpation wee beyond expected reactions for trigger point and non-trigger point musculoskeletal palpation.  In addition, his symptoms were constant or nearly constant.

Also of record are lay statements from the Veteran, in which he describes the severity of his fibromyalgia disability and the impact it had on his daily life.

The Board finds that for the period on appeal prior to December 6, 2012, a rating in excess of 20 percent for service-connected fibromyalgia is not warranted.  During that period, the Veteran's fibromyalgia was manifested by symptoms of pain, stiffness, and fatigue, all episodic in nature; oftentimes, his symptoms were precipitated by environmental or emotional stress or overexertion.  Specifically, the Veteran often reported having stress related headaches and muscle pain triggered by the weather or physical exercise.  In addition, he also used medication and heat to treat his pain.  At no point during this period were the Veteran's symptoms both constant or near constant and refractory to therapy.  Given these facts, the Board finds that a rating in excess of 20 percent is not warranted for the period on appeal prior to December 6, 2012.

From December 6, 2012, the Board finds that a uniform 40 percent rating is warranted.  On that date, at the VA examination, the Veteran's fibromyalgia symptoms were described as both constant or near constant and refractory to therapy.  Thus, an evaluation of 40 percent is warranted from December 6, 2012, since this rating contemplates the overall severity of the Veteran's fibromyalgia.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating for the issue on appeal.  The contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating. As explained above, the criteria for a schedular rating were considered, but the ratings herein were assigned or upheld because the rating criteria are adequate. In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


ORDER

Entitlement to a rating in excess of 20 percent for the period on appeal prior to December 6, 2012, for fibromyalgia is denied.

A 40 percent rating for fibromyalgia, but no higher is granted, effective December 6, 2012.




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


